Case 19-50067 Document 25 Filed in TXSB on 06/14/19 Page 1 of 8

Fill in this information to identify your case:

 

ry;

Debtor 1 Arthur Albert Gutierrez

First Name Middle Name Last Name Z ;

Debtor 2 N/A

(Spouse. if filing} First Name Middle Name Last Name

United States Bankruptcy Court for the: Southern District of Texas OS ]

 

Case number _19-50067-L2-13 Check if this is:

(tf known)

Wi An amended filing

QA supplement showing postpetition chapter 13
income as of the following date:

Official Form 106! MM / DO? YYYY

Schedule I: Your Income 42/15

Be as compicte amd accurate as possible. ff two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying carrect information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet to this form On the top of any additional pages, write your name and case number (if known). Answer every questior

 

 

 

Part 1: Describe Employment

1. Fillin your employment

information. Debtor 1 Debtor 2 or non-filing spouse

 

 

If you have more than one job,

 

attach a separate page with
information about additional Employment status W Employed Ld Employed
employers. 1) Not employed UI Not employed
Include parttime, seasonal, or
self-employed work.

Occupation

Occupation may include student
or homemaker, if it applies.

Employer's name

 

Employer's address

 

Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How long employed there?

 

Give Detaiis About Monthly income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

lf you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ s
3. Estimate and list monthly overtime pay. 3. +5 + ¢
4. Calculate gross income. Add line 2 + line 3. 41 $ 0.00 $

 

 

 

 

 

Official Form 106! Scheduie |: Your Income page 1
Case 19-50067 Document 25 Filed in TXSB on 06/14/19 Page 2 of 8

Debtor 4 Arthur Albert Gutierrez

First Name Meckiie Naaerve Last Mame

 

Copy lime 4 rere. cece cece cette een e casts enatesetneeseeseeseetnesseeeees

5. List all payroll deductions:

5a. Tax, Medicare, and Social Security deductions
5b. Mandatory contributions for retirement plans
5c. Voluntary contributions for retirement plans
5d. Required repayments of retirement fund loans
5e. Insurance

5f. Domestic support obtigations

5g. Union dues
5h. Other deductions. Specify:

 

6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + Sh.

7. Calculate total monthly take-home pay. Subtract line 6 from line 4.

8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income.

8b. Interest and dividends

Anno ow
=o @ 3 oF ®

now
7 oe

>

8a.
8b.

8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement.

8d. Unemployment compensation
8e. Social Security

8f. Other government assistance that you regularly receive

8c.

8d.
Be.

Inciude cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.
Specify:

sf.

 

8g. Pension or retirement income
8h. Other monthly income. Specify: Adult children living w/me

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh.

10. Caiculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other reguiar contributions to the expenses that you list in Schedule J.

8g.
8h.

10.

Case number pranoen, 19-90067-L2-13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts aiready included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

12 Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies

13.Do you expect an increase or decrease within the year after you file this form?

LJ No.

For Debtor 1 For Debtor 2 or
non-filing spouse __
$ 0.00 $
$ 0.00 $
$ $
$ $
$ $
$ $
$ $
$ 3
+$ + $
$ 0.00 $
$ 0.00 $
$ $
$ $
$ $
$ $
$ $
$ $
$ $
+¢ 1,000.00 +$
gs 1,000.00 $
g 1,000.00 [+ $ S$
11+ §
12. IS 1,000.00
Combined

 

 

 

monthly income

 

Vd Yes. Explain. || expect gainful employment.

 

 

Official Form 106}

Schedule i: Your Income

page 2

 

 

 
Case 19-50067 Document 25 Filed in TXSB on 06/14/19 Page 3 of 8

Fill in this information to identify your case:

Debtor 1 Arthur Albert Gutierrez tin:
ener First Name Middle Name Last Name Check if this is:

Debtor 2 N/A

(Spouse. # filing) First Name Middle Name Last Name

 

4 An amended filing

LJ A supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: Southern District of Texas

Case number 1 9-50067-L2-1 3

(If known)

 

MM / DD/ YYYY

 

 

Official Form 106J
Schedule J: Your Expenses 42115

Be as complete and accurate as possibie. tf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

 

Part 1: Describe Your Household

 

1. Is this a joint case?

wf No. Go to line 2.
UO Yes. Does Debtor 2 live ina separate household?

LI No
( Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

2. Do you have dependents? O) No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and w Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... 9
Do not state the dependents’ Son 25 A No
names. Yes
Daughter 23 U No
Yes
Daughter 20 U No
Yes
Son 17 U1 No
Yes
LJ No
C) Yes
3. Do your expenses include wi No
expenses of people other than

yourself and your dependents? LU] Yes

Part 2: Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule /: Your Income (Official Form 1061.) Your expenses
4 The rental or home ownership expenses for your residence. Include first morigage payments and . _ 818 00
any rent for the ground or lot. 4. $______

{if not included in line 4:

4a. Real estate taxes 4a $ 0.00
4b. Property. homeowners, or renters insurance 4b. § 0.00
4c. Home maintenance, repair, and upkeep expenses 4c.  §$ 0.00
4d. Homeowner's association or condominium dues 4d. § 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case 19-50067 Document 25 Filed in TXSB on 06/14/19 Page 4 of 8

Debtor 4 Arthur Albert Gutierrez Case number wiown 19-20067-L2-13

 

 

Fist Name Middie Nacie Last Name

Your expenses

 

 

 

 

 

 

5. Additionai mortgage payments for your residence, such as home equity loans 5 s_ 000
6. Utilities:
6a, Electricity. heat. natural gas 6a 175.06
6b. Water, sewer. garbage collection 6. = § 90.00
6c Telephone, cell phone, Intemet, satellite, and cable services 6c $ 305.00
6d. Other. Specify: 6d $
7 Food and housekeeping supplies 7 $ 400.00
8. Childcare and children's education costs 8. $ 0.00
9. Clothing, laundry, and dry cleaning 9 $ 0.00
10. Personal! care products and services 10. $ 40.00
11. Medical and dental expenses 1 $ 0.00
12. Transportation. include gas, maintenance. bus or train fare. 5 140.00
Do not include car payments. 12 ae
13. Entertainment, clubs, recreation, newspapers, magazines, and books 43. $ 0.00
14. Charitable contributions and religious donations 14° § 0.00
15. Insurance.
Do not inciude insurance deducted from your pay or included in lines 4 or 20.
{5a. Life insurance 15a. $ 30.00
15b. Health insuranc 155. S$ 0.00
ide. Vehicle insurance isc $ 275.00
15d. Other insurance. Specify: 15d. $ 0.00
16 Taxes. Do not include taxes deducted from your pay or included in fines 4 or 20.
Specify: 1 OS 0.00
17. Installment or Jease payments:
17a. Car payments for Vehicle 1 17a. $ 363.00
17b. Car payments for Vehicle 2 17%. $ 0.00
17c Other. Specify: 17. § 0.00
17d. Other. Specify: 17S 0.00
+8. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your income {Official Form 1061). 18 0.00
ig. Other payments you make to support others who do not live with you.
Specify: 9 $00
20. Other reai property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. Mortgages on other property 20a, $ 0.00
20b. Real estate taxes 20b,  $ 0.00
20c. Property, homeowner's, or renter's insurance 20c¢ $ 0.00
20d. Maintenance, repair. and upkeep expenses 20d.  §$ 0.00
20e. Homeowner's association or condominium dues 20e, §$ 0.00

Officiat Form 106J Schedule J: Your Expenses page 2
Case 19-50067 Document 25 Filed in TXSB on 06/14/19 Page 5 of 8

Debtor 1 Arthur Albert Gutierrez

First Name Middie Name Last Name

 

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |.

23b. Copy yeur monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

Case number (if known), 19-50067-L2-13

 

21

22a

22b.

22c.

23a.

23b

23.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

L] No.

 

 

+5 0.00
5 2,636.00
$ 0.00
$ 2,636.00
S 4,000.00

—$ 2,636.00

$ -1,636.00

 

of Yes. Expiain here: After moving out of our property at 1923 Denmark, we'll have to pay apartment rent that will
more than likely be higher than the current mortgage payment, but lower than the estimated

Ch. 13 plan payment.

Official Form 106 Schedule J: Your Expenses

page 3

 
Case 19-50067 Document 25 Filed in TXSB on 06/14/19 Page 6 of 8

Fill in this information to identify your case:

Debtor 4 Arthur Albert Gutierrez

First Name Middie Name Last Name

Debtor 2 N/A

 

(Spouse. if fling) First Name Middie Name Last Name
United States Bankruptcy Court for the: Southern District of Texas

Case number 19-50067-L2-13 Wi Check if this is an
(known) amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

FERED summarize Your Assets

Your assets
Value of what you own

1. Scheduie A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B oo... ee cece ences teee eects coeeeetcaeeeseecaetereneeenetieesteesteeneeneeees $ __150,840.00
1b. Copy line 62, Total personal property, from Schedule A/B ooo... ooo cece cece cee eee cnet neces ect seneeeeeuiecneecieetitenscteeeneeresees $ 19,813.00
1c. Copy line 63. Total of all property on Schedule A/B ooo... ccc centr ccc etece eect eee tet neetneevpneee eae ecneee stat serereceuecetenteenes $ 170,653.00

 

 

 

ities Summarize Your Liabilities

 

Your liabilities
Amount you owe

tN

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ __ 128,759.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Farm 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F oo... ees $e
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F ooo... eee +5 10,588.17
Your total liabilities $ 139,347.17
iiss Summarize Your income and Expenses
4. Schedule |: Your Income (Official Form 106!) 4000.00
Copy your combined monthly income from line 12 of Schedule [ooo 00.0. ccc ete cece neces cece tesetsecnsceeenaecettessasenerttenetea $e
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J ..........c cocci c cece cece ces cence tebe te tenet ee eecceeeeseneneeeeuniteeeesnnateenes $ ___ 2,636.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistica! Information page 1 of 2
Case 19-50067 Document 25 Filed in TXSB on 06/14/19

Page 7 of 8

bette Arthur Albert Gutierrez Case number if noun 19-50067-L2-13

 

 

Fast Name Miscicthe Masese Last Name

Zee Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

LJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

wi Yes

7. What kind of debt do you have?

i Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or househoid purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(] Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules.

 

 

 

 

 

 

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 3,539.35
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ 0.00

9b. Taxes and certain other debts you owe the governmeni. (Copy line 6b.) $ 0.00

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00

9d. Student loans. (Copy line 6f.) $ 0.00

9e. Obligations ansing out of a separation agreement or divorce that you did not report as $ 3,921.13

priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +5 0.00
9g. Total. Add lines 9a through 9f. $ 3,921.13
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2
Case 19-50067 Document 25

Fill in this information to identify your case:

Debtor 1 Arthur Albert Gutierrez

Filed in TXSB on 06/14/19 Page 8 of 8

 

Fast Name Middle Name Last Name

Debtor 2 N/A

(Spouse. if filing} First Name Middie Name Last Name

United States Bankruptcy Court for the: Southern District of Texas
Case number _49-50067-1 2-13

(if known)

 

W@ Check if this is an

 

Official Form 106Dec

 

amended filing

Declaration About an Individual Debtor’s Schedules 42118

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can resuit in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

_

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Wi No

(3 Yes. Name of person

. Attach Bankruptcy Petition Preparer's Notice. Declaration, and

 

Signature (Official Form 119).

Under penaity of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they are true and correct.

x phy x N/A

 

 

SigrKare of Debtor 1 Signature of Debtor 2
pate 06/14/2019 Date
MM/ OD f YYYY MM/ DD / YYYY

Official Form 106Dec Declaration About an individua! Debtor's Schedules
